DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “said chute extending across a full width of said front wall… said access opening extending across a full width of said front wall,” as recited in claim 2 lines 3-5 must be shown or the feature(s) canceled from the claim(s).  Applicant in Figure 1 discloses the chute opening as comprising a small perimeter about the left and right sides thus, the chute does not extend across a full width of said front wall as claimed.

Therefore, the limitations “comprising a plurality of housings, each of said housings having a dispensing chute integrated therein wherein each of said housings is configured to contain a respective box of sanitary gloves, each of said dispensing units being positioned in a respective one of said housings wherein each of said dispensing units is configured to dispense a glove of a respective size from said housing,” as recited in claim 11 lines 1-5 must be shown or the feature(s) canceled from the claim(s).  The drawings must show all structural elements of the parent claim 10 and claim 11.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  

Claim 1 recites the limitations “therein wherein” in line 7.  Amend the limitations to read ---therein, wherein--. Appropriate correction is required.
Claim 1 recites the limitations “compartments wherein” in line 19.  Amend the limitations to read ---compartments, wherein--. Appropriate correction is required.
Claim 1 recites the limitations “turned on wherein” in line 23.  Amend the limitations to read ---turned on, wherein--. Appropriate correction is required.
Claim 3 recites the limitations “according to claim 3” in line 1.  Amend the limitations to read ---according to claim 2--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitations “a plurality of housing” and depends from claim 10. Parent claim 10 recites “a housing” in line 3 thus indicating the dispenser comprises a single housing.  It is unclear as to how the claimed structure is recited as comprising a plurality of housing when the initial claim recites the structure comprising only a single housing.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 2019/0105211 A1) in view of Hamer (US 2010/0018987) and further in view Mosler (US 2,775,947).

Referring to claim 1.  Morad discloses a product dispenser assembly (10; Figure 1) for dispensing a single, sanitary product for enhancing sterility of a person's hands, said assembly (10) comprising: 
a housing (housing of 10) being mounted to a vertical support surface (can be mounted to a vertical support, but not shown; Figure 2) wherein said housing is configured to be accessible to a user having said housing being positioned at approximately eye level for the user (can be positioned at an eye level), said housing (housing of 10) having a discharge chute (54) being integrated therein, said housing having a plurality of compartments (124 and 162) therein, wherein each of said compartments (124 and 162) is configured to contain a respective stack of product each having a different product with respect to each other, said discharge chute (54) being in communication with each of said compartments (see Figure 5); 
a door (20), each door being hingedly coupled (see hinges at left side of housing; Figure 5) to said housing, each of said door (20) being aligned with a respective one of said compartments (124 and 162), each of said doors (20) covering said respective compartment when said doors are closed (as in Figure 1), each of said doors exposing said respective compartment when said doors are opened (as in Figure 5), said doors (20) being independently closable or openable; 
a plurality of dispensing units (including 140 and 176), each of said dispensing units being positioned within said housing (housing 20), each of said dispensing units being positioned beneath a respective one of said compartments (124 and 162), wherein each of said dispensing units is configured to engage a stack of products that is positioned in said respective compartment (124 and 162), each of said dispensing units (including 140 and 176) completing one dispensing cycle each time said dispensing units is turned on (one articles is dispensed as a time), wherein each of said dispensing units (including 140 and 176) is configured to dispense one sanitary product at a time; and 
a plurality of motion sensors (70 and 72), each of said motion sensors (70 and 72) being coupled to said housing (10) wherein each of said motion sensors is configured to sense motion proximate said housing (see Figure 1), each of said motion sensors (70 and 72) being in communication with a respective one of said dispensing units (connected to 140 and 176), said respective dispensing unit being turned on when said motion sensor associated with said respective dispensing unit senses motion wherein said dispensing units is configured to dispense a product of a selected type when a user waves their hand in front of said motion sensor being associated with said respective dispensing unit (see Figure 1; para. [0041]).

Morad does not disclose the product dispenser as a glove dispenser and the compartments configured to hold a box of sanitary gloves each having a unique glove size.
	Hamer discloses a glove dispenser (250; Figure 18) wherein the dispenser is configured to dispense a plurality of gloves (Para. [0006]) from a respective box (see cartridge box 160; Figure 14) of sanitary gloves each having a unique glove size (packaged safety protection devices of any form, shape, and size; Para. [0007]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Morad to include the product dispenser as a glove dispenser and the compartments configured to hold a box of sanitary gloves each having a unique glove size as taught by Hamer because dispensing gloves from the dispenser would allow the dispenser to be compatible with dispensing different types of articles thus expanding the usefulness of the dispenser and increase potential sales of the apparatus.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Morad to include the compartments as being configured to hold a box of sanitary gloves each having a unique glove size as taught by Hamer because comprising the stack of gloves as cartridge boxes of gloves having different sized gloves would allow a user to more rapidly load the apparatus and provide a larger selection of the size of gloves offered by the apparatus.

Morad in view of Hamer do not disclose a plurality of doors wherein each door being hingedly coupled with a respective compartment.

Mosler discloses a repository safe (Figure 6) wherein a plurality of doors (128) wherein each door being hingedly coupled with a respective compartment (127; Figure 16).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Morad in view of Hamer to include a plurality of doors wherein each door being hingedly coupled with a respective compartment as taught by Mosler because individual doors to a respective compartment would provide access to a singular compartment thus an individual depleted compartment can be accessed by a user without engaging or opening the remainder of the compartments.

Referring to claim 2.  Morad discloses a product dispenser assembly (10; Figure 1) wherein said housing (10) has a front wall (wall of 20) and a back wall (34), said discharge chute (54) extending through said front wall into an interior of said housing (see Figure 1), said chute (54) extending across a full width of said front wall (see width of 54), said front wall having an access opening extending into said interior of said housing, said access opening extending across a full width of said front wall (see dimensions of chute 54; Figure 1).

Referring to claim 3.  Morad discloses a product dispenser assembly (10; Figure 1) wherein said housing (10) has a plurality of dividers (122 and 160) therein to define said plurality of compartments (124 and 162) within said housing (10), said dividers (122 and 160) being spaced apart from each other and being distributed along said front wall (see Figure 5) such that each of said compartments is accessible through said access opening (opening to compartment behind the door).

Referring to claim 5.  Morad discloses a product dispenser assembly (10; Figure 1) wherein each of said dispensing units (including 140 and 176) comprises a wheel (rotating wheels of 140 and 176) having an outer surface (outer surface of 140), said wheel being rotatably positioned within said housing (see Figure 5), said wheel (rotating wheels of 140 and 176) having a rotational axis being oriented parallel to said front wall of said housing (the wheels rotate parallel to the front cover when cover is closed), said wheel being positioned at a junction between said dispensing chute (54) and a respective one of said compartments (126 and 162) wherein said outer surface of said wheel is configured to frictionally engage a glove in the box (see cartridge box 160; Figure 14; Hamer) of sanitary gloves that is positioned in said respective compartment.

Referring to claim 6.  Morad discloses a product dispenser assembly (10; Figure 1) wherein said outer surface (194 outer surface of 140) of said wheel (rotating wheels of 140 and 176) is comprised of a friction enhancing material (outer engaging surface of 196 and 198 of 140 projecting upwards to engage a side of the product) wherein said outer surface is configured to enhance frictionally engaging the glove (see Figure 6).

Referring to claim 7.  Morad discloses a product dispenser assembly (10; Figure 1) wherein each of said dispensing units (including 140 and 176) includes: 
a control circuit (120; Figure 4) being integrated into said housing (10), said control circuit receiving a dispense input (input from motion sensor 70); and a motor (92,102) being positioned within said housing, said motor (92,102) being electrically coupled to said control circuit (see Figure 4), said motor (92,102) being rotatably coupled to said wheel, said motor rotating in a first direction for a predetermined number of rotations when said motor is turned on such that said wheel is rotated a predetermined number of rotations when said motor is turned on wherein said wheel is configured to urge a single glove from the box of sanitary gloves each time said motor is turned on (a single rotation of the drive unit causes the release of a single article at a time) thereby facilitating the single glove to fall downwardly into said dispensing chute for retrieval, said motor being turned on when said control circuit receives said dispense input (motion sensor is configured to operate the motor to dispense a stored article).

Referring to claim 8.  Morad discloses a product dispenser assembly (10; Figure 1) wherein each of said dispensing units (including 140 and 176) includes a power supply (88; Figure 4) being positioned in said housing (10), said power supply (88) being electrically coupled to said control circuit (120; Figure 4), said power supply (88) comprising at least one battery (see Figure 4).

Referring to claim 9.  Morad discloses a product dispenser assembly (10; Figure 1) wherein each of said motion sensors (70) is electrically coupled to said control circuit (120) of said respective dispensing unit (including 140 and 176), said control circuit (120) in said respective dispensing unit (including 140 and 176) receiving said dispense input when said motion sensor associated with said respective dispensing unit senses motion (user motion is detected and a signal is sent from the control circuit to dispense product).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 2019/0105211 A1) in view of Hamer (US 2010/0018987) in view of Mosler (US 2,775,947) and further in view Lee (US 2011/0186589).

Referring to claim 4. Mosler discloses a repository safe (Figure 6) wherein each of said doors (28) has a lower edge, an upper edge and a front surface, said lower edge of each of said doors being hingedly coupled (see pivot 127; Figure 16) to a lower bounding edge of said access opening (see Figure 16). 
Morad in view of Hamer and Mosler do not disclose the front surface of each of said doors having indicia being printed thereon, said indicia on respective ones of said doors comprising the words "small", "medium" and "large".
Lee discloses a front surface of a door of the dispenser (200; Figure 2) having indicia being printed thereon, said indicia on respective ones of said doors comprising the words "small", "medium" and "large".
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Morad in view of Hamer and Mosler to include a plurality of doors wherein each door having an indicia being printed thereon, said indicia on respective ones of said doors comprising the words "small", "medium" and "large" as taught by Lee because the indicia’s would provide a user clear information of the size of the glove stored in the each respective compartment, prior to actuating the dispenser. 

Regarding claim 10. Structural elements recited in claims 1-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651